Case 2:21-cv-02578-MCS-PVC Document 17 Filed 09/10/21 Page 1 of 1 Page ID #:91

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.        CV 21-2578 MCS (PVCx)                                    Date: September 10, 2021
 Title           Cynthia Becker, et al. v. Real Estate Heaven Int’l, Inc.




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Christianna Howard                                     AT&T 9-10-21
                   Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
               Rachel Kaufman                                    Richard M. Rosenthal

 PROCEEDINGS: [CHAMBERS] MINUTES OF SEPTEMBER 10, 2021
              INFORMAL TELEPHONIC DISCOVERY CONFERENCE

        At the parties’ request, on September 10, 2021, the Court conducted an informal
 telephonic discovery conference to address the parties’ disputes regarding Defendant’s
 production of text message logs. The Court heard from counsel on both sides. The Court
 encouraged the parties to continue their discussions regarding the discovery disputes and
 attempt to reach a resolution. The Court further directed the parties to contact the Court
 Clerk by Friday, September 17, 2021 if they are unable to resolve their differences to
 request an expedited follow-up informal discovery conference.




                                                                                                   00:20
                                                                          Initials of Preparer      ch



 CV-90 (03/15)                           Civil Minutes – General                                 Page 1 of 1
